DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 12/27/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,566,811 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 34, Applicant recites “a housing” and  “a hinged cover” as separate structures. Applicant also recites “an opening formed in the housing.” Then Applicant recites “wherein the opening of the housing is located in the hinged cover.” This language is contradictory since 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19, 32, and 34-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuchi et al. (US 5,126,789).
With respect to claim 19, Fukuchi et al. disclose a portable printing cabinet, comprising: 
a housing 10 forming a substantially enclosed interior configured to receive a printing device[AltContent: textbox (housing)][AltContent: ] 15,17,21,22,23a-23d,24,25;
wherein an opening (adjacent rollers 31 as shown in Fig. 9a of Fukuchi et al.) formed in the housing is capable of receiving printed paper ejected from the printing device; 
a hinged cover 12 fixed to the housing (as shown in Figs. 9a, 9b of Fukuchi et al.); and 
et al.) , the air filtration unit 44, 45 comprising a fan 45 and a filter 44, wherein the air filtration unit is arranged to filter air from the interior of the housing by the fan blowing air out of the housing through the filter such that a negative pressure is achieved within the interior, (Fukuchi et al., col. 33, lines 3-9; Fig. 26a--negative pressures is achieved since the fan 45 is exhausting air from the inside of the housing 10). 
wherein the fan 45 is configured to force air from the interior of the housing 10 to the outside of the housing through a vent on an outside surface of the housing 10 (as shown in Fig. 28 of Fukuchi et al.). 
	With respect to claim 32, Fukuchi et al. disclose that the portable printing cabinet further comprises a paper guide configure to transport the printed paper ejected from the printing device to the opening at the top of the housing as shown below in the image taken from Fig. 1 of Fukuchi et al.:
[AltContent: textbox (paper guide)][AltContent: ]
    PNG
    media_image1.png
    176
    347
    media_image1.png
    Greyscale

With respect to claim 34, Fukuchi et al. disclose a portable printing cabinet, comprising:
 a housing 10 forming a substantially enclosed interior configured to receive a printing device 15,17,21,22,23a-23d,24,25, wherein an opening (adjacent rollers 31 as shown in Fig. 9a of Fukuchi et al.) formed in the housing is configured to receive printed paper ejected from the printing device; 
et al.); and 
an air filtration unit 44,45 located within the housing 10, the air filtration unit comprising a fan 45 and a filter 44, wherein the air filtration unit is arranged to filter air from the interior of the housing by the fan blowing air out of the housing through the filter such that a negative pressure is achieved within the interior (Fukuchi et al., col. 33, lines 3-9; Fig. 26a--negative pressures is achieved since the fan 45 is exhausting air from the inside of the housing 10). 
With respect to claim 35, Fukuchi et al. further disclose a door 14 fixed to the housing 10 (as shown in Fig. 11 of Fukuchi et al.). 
	With respect to claim 36, Fukuchi et al. disclose that the fan 45 is configured to force air from the interior of the housing to the outside of the housing through a vent on an outside surface of the housing--while Fukuchi et al. does not explicitly show a vent, which can be interpreted as a hole for allowing air to pass through, such a hole would be inherent for fan 45 to function as an exhaust fan; see Fig. 26a of Fukuchi et al.) 
	With respect to claim 37, Fukuchi et al. disclose that the portable printing cabinet further comprises a paper guide configure to transport the printed paper ejected from the printing device to the opening at the top of the housing as shown below in the image taken from Fig. 1 of Fukuchi et al.:
[AltContent: textbox (paper guide)][AltContent: ]
    PNG
    media_image1.png
    176
    347
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 22, 25, 27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Waterproof Printer Enclosure (product website) in view of Shirakata et al. (US 2007/0009283).
With respect to claim 19, Waterproof Printer Enclosure discloses the claimed portable printing cabinet except that it is silent on whether the air filtration unit includes a filter and whether the fan blows air out of the housing such that a negative pressure is achieved within the interior. Waterproof Printer Enclosure discloses a portable printing cabinet, comprising: 
a housing forming a substantially enclosed interior configured to receive a printing device, as shown below in the image taken from Waterproof Printer Enclosure:
[AltContent: textbox (housing)][AltContent: textbox (enclosed interior)][AltContent: ][AltContent: ][AltContent: ]
    PNG
    media_image2.png
    493
    803
    media_image2.png
    Greyscale

[AltContent: textbox (opening )]

wherein an opening formed in the housing is capable of receiving printed paper ejected from the printing device (as can be seen in the above image); 
	a hinged cover fixed to the housing as indicated in the above image; and 
an air filtration unit located within the housing, the air filtration unit comprising a fan as shown below in the image taken from Waterproof Printer Enclosure: 
[AltContent: textbox (hinged cover)][AltContent: ][AltContent: textbox (air filtration unit/fan)][AltContent: ]
    PNG
    media_image3.png
    481
    423
    media_image3.png
    Greyscale

Shirakata et al. teach a similar printing cabinet 100 including a housing  (as shown in Fig. 2 of Shirakata et al.) for receiving a printing device 51. Shirakata et al. further teach and an air filtration unit located within the housing, the air filtration unit comprising a fan 170 and a filter 165 (Shirakata et al., paragraph [0049], wherein the air filtration unit is arranged to filter air from the interior of the housing by the fan blowing air out of the housing through the filter such that a negative pressure is achieved within the interior (Shirakata et al., paragraph [0046]), 
wherein the fan 170 is configured to force air from the interior of the housing to the outside of the housing through a vent 171 on an outside surface of the housing (Shirakata et al., paragraphs [0049]-[0050]). 
et al. with the portable printing cabinet disclosed by Waterproof Printer Enclosure for the advantage of filtering out dust, odor or ozone before returning air to the immediate surrounding environment. 
	With respect to claim 22, Waterproof Printer Enclosure discloses an interior shelf located within the housing defining an upper portion of the housing and a lower portion of the interior as indicated below: 
[AltContent: textbox (lower portion of the interior)][AltContent: textbox (interior shelf)][AltContent: textbox (upper portion of the housing)][AltContent: ][AltContent: ][AltContent: ]
    PNG
    media_image3.png
    481
    423
    media_image3.png
    Greyscale

With respect to claim 25, Waterproof Printer Enclosure discloses that the housing is made of stainless steel (Waterproof Printer Enclosure, pg. 2, under “Feature” column). 

no patentable significance unless a new and unexpected result is produced (see MPEP§ 2144.04,
part VI, B). In this instance, the provision of another air filtration unit has not provided any
unexpected result. The additional air filtration unit simply provides more of the air filtering function and therefore would have been obvious.
	With respect to claim 30, Waterproof Printer Enclosure discloses a power outlet located on the housing (as shown by the power strip shown in the image on page 7 of Waterproof Printer Enclosure). 

Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Waterproof Printer Enclosure (product website) in view of Shirakata et al. (US 2007/0009283), as applied to claim 19 above, and further in view of Carlson (US 3,276,210).
With respect to claim 28, Waterproof Printer Enclosure in view of Shirakata et al. disclose the claimed portable printing cabinet except for the plurality of wheels fixed to a bottom surface of the housing. However, Carlson teach a portable printing cabinet including a plurality of wheels fixed to a bottom surface of a housing 20 as shown in Figs. 3-4 of Carlson. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Carlson with the portable printing cabinet disclosed by Waterproof Printer Enclosure in view of Shirakata et al. for the advantage of more easily moving the cabinet from one place to another. 
et al. for the advantage of providing a data line into the enclosure for providing a secure, wired connection to the printer inside. 

Claims 21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Waterproof Printer Enclosure (product website) in view of Shirakata et al. (US 2007/0009283), as applied to claim 19 above, and further in view of Yoshihira (JP 08-058190).
With respect to claim 21, Waterproof Printer Enclosure in view of Shirakata et al. disclose the claimed portable printing cabinet except for the second hinged cover fixed to the housing adjacent to the first hinged cover. However, Yoshihira teaches a printing cabinet including a first hinged cover 22 (Yoshihira, Fig. 1, paragraph [0015], lines 8-9) and a second hinged cover 21a adjacent the first hinged cover 22 (Yoshihira, paragraph [0014]). It would have been obvious to combine the teaching of Yoshihira with the portable printing cabinet disclosed by Waterproof Printer Enclosure in view of Shirakata et al. for the advantage of providing additional access to the location where the printer is mounted to allow adjustment, maintenance or other procedures to be performed on the printer.
et al. disclose the claimed portable printing cabinet except for the door fixed to the housing. However, Yoshihira teaches a printing cabinet including a first hinged cover 22 fixed to a housing 21 (Yoshihira, Fig. 1, paragraph [0015], lines 8-9) and a door 21b fixed to the housing 21 (Yoshihira, paragraph [0014]; Fig. 1). It would have been obvious to combine the teaching of Yoshihira with the portable printing cabinet disclosed by Waterproof Printer Enclosure in view of Shirakata et al. for the advantage of providing additional access to the housing to allow adjustment, maintenance or other procedures related to printing.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Waterproof Printer Enclosure (product website) in view of Shirakata et al. (US 2007/0009283), as applied to claim 30 above, and further in view of Sheldon (US 6,112,989).
With respect to claim 31, Waterproof Printer Enclosure in view of Shirakata et al.  disclose the claimed portable printing cabinet except for the battery located within the housing and being electrically connected to the power outlet.
However, Sheldon discloses a portable printing cabinet 18 including a battery 74 located within a housing of a portable printing cabinet as shown in Figs. 11-12 of Sheldon. In the combination of Waterproof Printer Enclosure, Shirakata et al. and Sheldon the battery 74 of Sheldon would be connected to the power outlet as disclosed by Waterproof Printer Enclosure. It would have been obvious to combine the teaching of Sheldon with the portable printing cabinet disclosed by Waterproof Printer Enclosure in view of Shirakata et al. for the advantage of providing a means to power the printer without requiring the cabinet to be plugged into an outlet.

Claims 33 is rejected under 35 U.S.C. 103 as being unpatentable over Waterproof Printer Enclosure (product website) in view of Shirakata et al. (US 2007/0009283), as applied to claim 19 above, and further in view of Cunningham et al. (US 4,215,762).
With respect to claim 33, Waterproof Printer Enclosure in view of Shirakata et al. disclose the claimed portable printing cabinet except for the top surface having a step-up portion. However, Cunningham et al. disclose a printing cabinet including a first section of the housing 12 associated with a paper receiving end (Cunningham et al., col. 2, lines 32-35; Fig. 2) of the printing device 42 wherein the first section of the housing includes a top surface having a step-up portion as compared to a second section of the housing 16 (as shown in Fig. 1 of Cunningham et al.). In the combination of Waterproof Printer Enclosure, Shirakata et al. and Cunningham et al., the second section of the housing would be associated with a dispensing end of the printing device (as shown in the image on page 7 of Waterproof Printer Enclosure). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Cunningham et al. as a simple aesthetic design choice. That is, conforming the shape of the cabinet more precisely to the shape of the printer provides a different aesthetic look to the cabinet but does not change the overall function of the cabinet. 

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuchi et al. (US 5,126,789), as applied to claim 34 above, and further in view of Tanaka (US 5,774,759).
With respect to claim 38, Fukuchi et al. disclose the claimed portable printing cabinet except for the wheels fixed to a bottom surface of the housing. However Tanaka teaches a portable printing cabinet including a plurality of wheels fixed to a bottom surface of a housing 1 et al. for the advantage of more easily moving the printer. 

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuchi et al. (US 5,126,789), as applied to claim 34 above, and further in view of Johnston (US 2009/0245665).
With respect to claim 39, Fukuchi et al. disclose the claimed portable printing cabinet except that they are silent on the inclusion of a data connection port located on the housing. However, Johnston teaches a printing cabinet including a data connection port 120 located on the housing (Johnson, paragraph [0013]; Fig. 1. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Johnston with the portable printing cabinet disclosed by Fukuchi et al. for the advantage or conveniently sending data to be printed to the printer. 

Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive of any error in the above rejection.
With respect to Fukuchi et al. and claim 19, on page 7 of his remarks, Applicant argues that Fukuchi does not have any kind of hinged cover that is fixed to the housing. The examiner disagrees. Figs. 9a and 9b clearly show a hinged cover 12 fixed to the top of the housing. Thus et al. is also newly applied to claims 34-39. 
On page 8 of Applicant’s arguments, Applicant argues that it would not have made sense to add a vent to the Waterproof Printer Enclosure reference because such a vent could not be waterproof. The examiner disagrees with this assessment. The inclusion of a vent would not necessarily make an enclosure non-waterproof. Vents often have gratings or hoods that direct air downward and block water such as rain from entering (for example, the dryer vent on the side of a house). Shirakata teaches a vent 171 on the outside wall of a double-walled housing 172 (as shown in Fig. 4 of Shirakata). Such a wall would inhibit water from entering the housing where the printers are located. Shirakata further teaches closable doors (111e and 11f, for example) that can further prevent water from entering the inside of the housing (Shirakata, paragraph [0048]; Fig. 4). Additionally, the vent on the outer wall could be positioned at a lower elevation then the air intake on the inside wall which would also prevent water from entering the inside of the housing. It is also noted that a vent could have a shutter that closes the vent thereby rendering an enclosure as waterproof. Thus no error is found in the combination of Waterproof Printer Enclosure and Shirakata. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached at 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        February 11, 2022